Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 01/28/21.  The applicant argument regarding 35 U.S.C. 101 and Gurevich et al. is not persuasive; therefore, all the rejections based on 35 U.S.C. 101 and Gurevich et al. is retained and repeated for the following reasons.

Summary of claims

Claims 1-20 are pending.

Claims 1-20 are rejected.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more ("2014 Interim Guidance on Patent Subject Matter Eligibility," 79 Fed. reg. 74618 (Dec. 16, 2014), which supplements the "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al.," Memorandum to the Examining Corps, June 25, 2014. See also DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. Dec. 5, 2014) and Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014)).

The courts found concepts relating to “comparing information regarding a sample or test subject to a control or target data …collecting and comparing know information … obtaining and comparing intangible data …comparing new and stored information and using rules to identify options ” as an abstract idea. Furthermore, abstract ideas are also “…an 

The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea because the additional elements cause the computing system to perform the evaluating steps. Generic computing system/module performing generic computing functions, without an inventive concept, do not amount to significantly more than the abstract idea. Different type of code does not impose meaningful limitations or render the idea less abstract.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Therefore, the claim does not amount to significantly more than the abstract idea itself.  The claims are not patent eligible. 

Claims 2-9, 11-16 and 18-20 are likewise rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurevich et al. (US Pub. 2019/0049858).

As to claims 1, 10 and 17 the prior art teach a method of predictive multi-stage modelling for controlling a complex semiconductor device manufacturing process, the method comprising the steps of: 

collecting geometrical data from metrology measurements made at select stages of the manufacturing process (see fig 1 paragraph 0022-0030 and background; especially, Gurevich et al. teach collecting geometrical data from metrology measurements made at select stages of the manufacturing process (see fig 1 paragraph 0023-0029 and background); 

and making an outcome probability prediction at each of the select stages of the manufacturing process using a multiplicative kernel Gaussian process, wherein the outcome probability prediction is a function of a current stage and all prior stages (see fig 1-4 paragraph 0034-0047 and 0064-0070 and summary; especially, Gurevich et al. teach making an outcome probability prediction at each of the select stages of the manufacturing process using a multiplicative kernel Gaussian process, wherein the outcome probability prediction is a function of a current stage and all prior stages as fig 1-4 paragraph 0035-0045 and 0065-0069 and summary); 



As to claims 2 and 11 the prior art teach wherein the manufacturing process comprises a self-aligned quadruple patterning (SAQP) process performed during fin field-effect transistor (fmFET) fabrication (see fig 1-3 paragraph 0028-0035).

As to claims 3 and 12, the prior art teach wherein the geometrical data is selected from the group consisting of: mandrel height, mandrel top critical dimension (CD), mandrel bottom CD, mandrel sidewall angle, nitride thickness, spacer thickness, spacer bottom thickness, fin space widths, and combinations thereof (see fig 1-4 paragraph 0060-0069 and summary).

As to claims 4 and 18 the prior art teaches further comprising the step of: training machine-learning models for each of the select stages of the manufacturing process using the multiplicative kernel Gaussian process (see fig 1-4 paragraph 0033-0050).

As to claims 5 and 19 the prior art teaches further comprising the steps of: 


and using the probabilistic predictions to select production wafers for rework, sort, scrap or disposition (see fig 1-3 paragraph 0038-0044).

As to claims 6  and 13 the prior art teaches wherein the step of making the outcome probability prediction, further comprises the steps of: computing a predictive distribution p^y* X*Vj,XVj,Y^ = N^y* Pj,Xj.), for j = \,---,M for each of the select stages of the manufacturing process, wherein expectation p and precision X are computed by a multiplicative kernel sj (•,•), wherein ^ =St    (Xl:,) + <7,/J' Y, wherein i,.,,(X^X'^S, {KrKipj (Zl;J,Xl;J) + CTj/J' S]J, and wherein S'. denotes a matrix of the multiplicative kernel Sj (•,•) (see fig 1-5 paragraph 0049-0057 and background).

As to claims 7 and 14 the prior art teaches further comprising the step of: computing    the    multiplicative    kernel    (•,•)    as wherein kj    = Vj exp[-x*7T7x*] (see fig 1-5 paragraph 0052-0061).

As to claims 8, 15 and 20 the prior art teaches further comprising the steps of: 

defining geometric parameters specific to each stage of the manufacturing process (see fig 1-2 paragraph 0031-0036); 

obtaining data values for the geometric parameters from measurements made of sample wafers at each stage of the manufacturing process (see fig 1-2 paragraph 0032-0039 and summary); 

and removing data values having an incomplete set of measurements across the select stages (see fig 1-3 paragraph0038-0045).

As to claims 9  and 16 the prior art teaches wherein the measurements are made of the sample wafers using a semiconductor fabrication metrology tool selected from the group consisting of: scanning electron micrograph (SEM) imaging, thin film measurements, overlay measurements, optical critical dimension measurements, scatterometry measurements, and combinations thereof (see fig 1-3 paragraph 0043-0048 and background).

Remarks

Applicant’s response and remarks filed on 01/28/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Gurevich et al. do not describe “collecting geometrical data from metrology measurements made at select stages of the manufacturing process” probes as claimed, Examiner respectfully disagrees.   The prior art Gurevich et al. (US Pub. 2019/0049858) do teach collecting geometrical data from metrology measurements made at select stages of the manufacturing process (see fig 1 paragraph 0022-0030 and background; especially, Gurevich et al. teach collecting geometrical data from metrology measurements made at select stages of the manufacturing process (see fig 1 paragraph 0023-0029 and background).

Applicant contends that Gurevich et al. do not describe “making an outcome probability prediction at each of the select stages of the manufacturing process using a multiplicative kernel Gaussian process, wherein the outcome probability prediction is a function of a current stage and all prior stages” probes as claimed, Examiner respectfully disagrees.   The prior art Gurevich et al. (US Pub. 2019/0049858) do teach making an outcome probability prediction at each of the select stages of the manufacturing process using a multiplicative kernel Gaussian process, wherein the outcome probability prediction is a function of a current stage and all prior stages (see fig 1-4 paragraph 0034-0047 and 0064-0070 and summary; especially, Gurevich et al. teach making an outcome probability prediction at each of the select stages of the manufacturing process using a multiplicative kernel Gaussian process, wherein the outcome probability prediction is a function of a current stage and all prior stages as fig 1-4 paragraph 0035-0045 and 0065-0069 and summary).

Applicant contends that Gurevich et al. do not describe “using the outcome probability prediction to identify those of the production wafers needing to be reworked or scrapped which are then removed from production” probes as claimed, Examiner respectfully disagrees.   The prior art Gurevich et al. (US Pub. 2019/0049858) do teach using the outcome probability prediction to identify those of the production wafers needing to be reworked or scrapped which are then removed from production (see fig 1-4 paragraph 0067-0075; especially, Gurevich et al. teach using the outcome probability prediction to identify those of the production wafers needing to be reworked or scrapped which are then removed from production (see fig 1-4 paragraph 0068-0074).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BINH C TAT/Primary Examiner, Art Unit 2851